      Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 1 of 11




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



ELLEN GERHART, et al.             :     CIVIL ACTION
                                  :
                Plaintiff,        :     17-cv-1726-YK
                                  :
     vs.                          :
                                  :
ENERGY TRANSFER                   :
PARTNERS, LP, et al.,             :
                                  :
                Defendants.       :


 REPLY BRIEF OF COUNTERCLAIM DEFENDANT ELLEN GERHART
                 IN SUPPORT OF HER MOTION
      TO DISMISS SUNOCO’S AMENDED COUNTERCLAIM

                                  WILLIAMS CEDAR
                                  By: Christopher Markos, Esq.
                                  PA ID No. 308997
                                  1515 Market Street, Suite 1300
                                  Philadelphia, PA 19102-1929
                                  P: 215.557.0099
                                  F: 215.557.0673
                                  cmarkos@williamscedar.com

                                  and

                                  RAIDERS LAW PC
                                  Richard A. Raiders , Esquire
                                  PA ID No. 314857
                                  606 N. 5th Street
                                  Reading, PA 19601
                                  P: 484.509.2715
                                  F: 610.898.4623
                                  Email: rich@raiderslaw.com
           Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 2 of 11




    I.       INTRODUCTION

          Ellen Gerhart (“Gerhart”) hereby files this Reply Brief in response to the

July 14, 2020 brief in opposition to Gerhart’s Motion to Dismiss filed by Sunoco

Pipeline. L.P. (“Sunoco”). Gerhart incorporates the facts and introduction from her

prior brief herein as if fully recited herein.

    II.      ARGUMENT

             a. Trespass

          In its brief, Sunoco ignores the fact that the land on which it accuses Gerhart

of trespassing was her own land, Gerhart pointed out in her brief, uncontested by

Sunoco, that Sunoco does not fee simple title to the property, but Gerhart does.

On that basis alone, Sunoco’s trespass claim must fail.

          Sunoco attempts to conflate their prior proceedings against Gerhart in

Huntington County Court of Common Please with a trespass claim, confusing the

matter beyond necessity. Nothing Sunoco adds in support of their trespass claim

supports any action in trespass. Sunoco offers no analysis of Pennsylvania

authority to extend trespass to lands under easement, because no such authority

exists. 1 Sunoco instead relies, in futility, on dicta from Ohio, but does not – and


1
 The issue of ownership is fundamental to a trespass claim. An attempt to exercise
an easement by necessity is not trespass. Bartkowski v. Ramondo, 219 A.3d 1083,
1089 (Pa. 2019). Any trespass claim must be supported by proof of ownership
when there is an ownership dispute. Starling v. Lake Meade Property Owners
Ass’n, Inc., 162 A.3d 327, 338 (Pa. 2017). The presence of a third-party newsstand
                                             1
        Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 3 of 11




cannot – claim that it is representative of Pennsylvania law. 2 The District Court

should decline Sunoco’s invitation to invent and extend trespass law far beyond the

scope of controlling Pennsylvania law. Sunoco’s counterclaim for trespass should

be dismissed.

         b. Nuisance

      Sunoco unsuccessfully attempts to justify its nuisance counterclaim by

conflating its original condemnation of the Gerhart property and its prosecution of

Mrs. Gerhart under the same docket number. Specifically, Sunoco attempts to

claim that the Preliminary Objections process in 2015 and 2016 absolves it of its

decisions it made in prosecuting Mrs. Gerhart. See, 26 Pa. C.S. § 306. It is true

that the Preliminary Objections are totally unrelated to Sunoco’s prosecution of

Mrs. Gerhart. However, that process is utterly irrelevant to Sunoco’s prosecution.

      As Mrs. Gerhart argued in her original brief concerning her Motion to

Dismiss, Sunoco had the opportunity to recover damages OR prosecute Mrs.

Gerhart when they had her arrested and imprisoned for the exact same conduct

they seem to want to pursue now. Nothing in Sunoco’s brief diminishes Mrs.



upon a roadway easement without the consent of the servient estate constitutes a
trespass. 46 South 52nd St. Corp. v. Manlin, 389 PA. 304, 157 A.2d 381, 390 (Pa.
1960).
2
     The entirety of Sunoco’s Counterclaim is based solely on Pennslvania law.
ECF No. 101, ¶¶1-3.
                                          2
        Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 4 of 11




Gerhart’s claims that Sunoco waived their right for damages when they had the

opportunity to seek damages and instead wanted her in jail. For that reason,

Sunoco’s other arguments are utterly irrelevant.

      Sunoco claims that “[t]he petition did not raise, nor could it have raised, a

civil tort claim for nuisance” in their petition to jail Mrs. Gerhart, and that “the

Petition was limited to Mrs. Gerhart’s willful and persistent defiance of the court

order.” Either way, it involved the exact same conduct Sunoco claims they now

seek money damages for in their bald attempt at second bite at the apple. See

Gerhart Brief, ECF No. 106, pp.8-9. Sunoco chose what to claim in their 2018

Petition, and chose to style it as a criminal prosecution when they had the right to

seek civil contempt and damages. Sunoco was so set on jailing Mrs. Gerhart that

they declined the opportunity to mention or seek damages therein. Brocker v.

Brocker, 429 Pa. 513, 520, 241 A.2d 336, 339 (Pa. 1968) (“It is well settled,

however, that the court may, in a proceeding for civil contempt, impose the

remedial punishment of a fine payable to an aggrieved litigant as compensation for

the special damages he may have sustained by reason of the contumacious conduct

of the offender.”) (citations omitted).

      Sunoco fails to distinguish the bases for its counterclaim and its prior

indirect criminal contempt petition. That is to be expected, considering the two

actions are virtually identical in their pleadings, a claim not refuted by Sunoco.


                                            3
        Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 5 of 11




Sunoco’s reliance on Young v. United States ex rel. Vuitton Et Fils S.A., 481 U.S.

787 (1987) is misplaced. The sentence that follows the one quoted by Sunoco

refute’s Sunoco’s argument: “A private attorney appointed to prosecute a criminal

contempt therefore certainly should be as disinterested as a public prosecutor who

undertakes such a prosecution.” Id.

      Sunoco’s argument that the Eminent Domain Code restricts Sunoco’s

recovery under civil contempt must also fail. Sunoco was not acting in a

condemnation action when it pursued Mrs. Gerhart, they were acting in contempt

of court (and any potential “tort” action had certainly arisen at the time it chose to

move for contempt). Sunoco does not argue that the governing law of contempt

restricts recovery in a civil contempt action, instead feebly relying on Enon Valley

Tel. Co. v. Market, 90 Pa. Commw. 53, 57, 493 A.2d 800 (Pa. Commw. 1985) to

support its theory that the underlying condemnation action restricts tort recovery.

But, once Sunoco filed the contempt, it had the opportunity to avail itself of any

and all relief available under contempt actions, which would have included

damages if Sunoco had simply decided to pursue them.

      Sunoco cannot now seek a second bite at the apple to litigate the exact same

issues and conduct regarding Ellen Gerhart’s allegedly “unreasonable interference”

with its easement and involving the exact same parties. See, Yamulla Trucking &

Excavating Co. v. Justofin, 771 A.2d 782, 785 (2001) (prior contempt proceeding


                                           4
        Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 6 of 11




barred relitigating same issues involving same parties). For the foregoing reasons,

res judicata bars Sunoco’s claim for damages because that relief, as Sunoco has

previously admitted, could have been sought via contempt proceedings.


          c. Violation of Injunction

      As set forth more fully herein and in Gerhart’s Brief in Support, the

availability of the remedy Sunoco seeks is available through the contempt

proceedings it already pursued. Sunoco’s attempt to repackage those claims is

barred by res judicata.

      Sunoco’s argument further ignores this fact, that the remedy it seeks is

available in Pennsylvania, through contempt proceedings. Sunoco’s attempt to

refute Gerhart’s argument that “there is no cause of action for recovery of damages

resulting from the violation of a preliminary injunction,” by identifying no

authority from Pennsylvania whatsoever, only bolsters her argument.


          d. Interference with Easement

      Sunoco again fails to distinguish its so-called “interference with easement”

claim from both its nuisance claim and its prior contempt proceeding. Sunoco

makes no attempt to distinguish the latter, and as to the former, its argument is that

Hodge v. Bluebeard's Castle, Inc., No. CIV. 925/1997, 2002 WL 1022524, at *5

(Terr. V.I. Apr. 17, 2002) is distinguishable because Pennsylvania recognizes a


                                          5
        Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 7 of 11




cause of action for “interference with easement.” In so doing, Sunoco ignores

Graham Oil Co. v. BP Oil Co., 885 F. Supp. 716, 723–24 (W.D. Pa. 1994), which

demonstrates that Sunoco’s “interference with easement” claim is simply a specific

theory of nuisance. The same is evident from the case on which Sunoco chiefly

relies, Durhing Res. Co. v. United States, 775 Fed.Appx. 742 (3d Cir. 2019), itself

relies on two cases from over a hundred years ago to conclude that “Pennsylvania

law clearly recognizes a cause of action for tortious interference with that property

interest.” One of those cases, Schmoele v. Betz, 212 Pa. 32, 39, 61 A. 525, 527 (Pa.

1905), does not distinguish between “nuisance” and “interference with easement.”

Nor is the section of the Pennsylvania Law Encyclopedia which Durhing cites

(Volume 39, Section 502: “The owner of an easement, upon interference with the

easement by the owner of the servient estate, may proceed by action at law for

damages”) distinct in any way from Graham Oil Co.’s observation that “owners of

easements and profits in the land, and owners of nonpossessory estates in the land

that are detrimentally affected by interference with its use and enjoyment” are

entitled to bring a nuisance claim for damages. Graham Oil Co., 885 F. Supp. at

723–24.

      As should be now well established, Sunoco waived its ability to recover its

damages when it decided to seek criminal sanctions against Mrs. Gerhart instead of




                                          6
          Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 8 of 11




seeking compensatory damages in a civil contempt proceeding. But even if that

were not the case, Duhring makes clear that Sunoco cannot recover here:

      So there is actually no Pennsylvania case law that holds that any
      damages other than for loss of rental or use value are available for
      interference with an easement. Accordingly, we hold that the proper
      measure of damages for Duhring’s claim is the loss of rental value of
      the servitude.

      Duhring, 776 Fed. Appx. at 749.

This conclusion qualifies that recovery “for the loss of use and the cost of restoring

the easement to its former condition” is a subset of loss of rental or use value. Id.

Sunoco failed to plead any loss of rental value in its counterclaims because it did

not lose any rental value for the lands it occupied before, during and after the

alleged conduct. Therefore, the District Court should dismiss this futile claim for

which Sunoco does not and cannot plausibly have any “entitlement to relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).

   III.    CONCLUSION

      For the foregoing reasons, Sunoco’s counterclaim should be dismissed in its

entirety with prejudice.

                                   Respectfully submitted,

                                   WILLIAMS CEDAR

                                   /s/ CHRISTOPHER MARKOS
                                   By: Christopher Markos,
                                   Esquire Attorney I.D. # 308997

                                          7
   Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 9 of 11




                          1515 Market Street, Suite 1300
                          Philadelphia, PA 19102-1929
                          P: 215.557.0099
                          F: 215.557.0673
                          Email:cmarkos@williamsedar.com

                          and

                          RAIDERS LAW PC
                          Richard A. Raiders , Esquire
                          Attorney I.D. # 314857
                          606 N. 5th Street
                          Reading, PA 19601
                          P: 484.509.2715
                          F: 610.898.4623
                          Email: rich@raiderslaw.com



Dated: July 29, 2020




                                 8
       Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 10 of 11




                          CERTIFICATE OF SERVICE

      I, Christopher Markos, Esquire, hereby certify that on this date, I served a

copy of the foregoing document, via the Court’s Electronic Case Filing system,

and that it is available for viewing and downloading therefrom by Counsel for

defendants, in accordance with Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 5.7.


                                             /s/ Christopher Markos
                                             Christopher Markos
                                             Attorney for Plaintiffs

   Dated: July 29, 2020




                                         9
Case 1:17-cv-01726-YK Document 108 Filed 07/29/20 Page 11 of 11




                              10
